Her Curiam.
Plaintiff recovered a verdict for injuries to his minor child received in a collision with an automobile. Defendant made an alternative motion for judgment notwithstanding the verdict or for a new trial. The court denied the motion for judgment but granted the motion for a new trial without making any statement as to the reason for granting it. Defendant appealed from the order on the theory that under chapter 24, p. 40, of the Laws of 1917, an appeal would lie.
In Kommerstad v. Great Northern Ry. Co. 125 Minn. 297, 146 N. W. 975, it was held that an order refusing to grant judgment notwithstanding the verdict, but granting a new trial, was not appealable, unless it appeared that the order had been based exclusively upon the ground of errors occurring at the trial, as the right to appeal from an order granting a new trial given *517by section 4362, R. L. 1905, and section 7998, G. S. 1913, bad been taken away by chapter 474, p. 699, Laws of 1913 (G. S. 1913, § 8001), except where the new trial was granted solely because of errors occurring at the former trial. In Greenberg v. National Council of K. & L. of S. 132 Minn. 84, 155 N. W. 1053, it was held that chapter 31, p. 37, Laws of 1915, which amended section 4362, R. L. 1905, in certain other particulars but retained unchanged the provision therein in respect to appeals, did not reinstate the right of appeal taken away by chapter 474, p. 699, Laws of 1913 (G. S. 1913, § 8001). Chapter 24, p. 40, Laws of 1917, upon which defendant relies as authorizing the present appeal merely amended the statute considered in the Greenberg case in a certain other particular, but left unchanged the provision in respect to appeals. Under the cases cited, the order here in question is not appealable, and the appeal is dismissed.